                Case 2:18-cr-00203-WBS Document 47 Filed 01/25/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROGER YANG
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-00203 WBS
11
                                   Plaintiff,             STIPULATION TO CONTINUE SENTENCING;
12                                                        FINDINGS AND ORDER
                            v.
13                                                        DATE: February 22, 2021
     JACK RAY SNYDER,                                     TIME: 10:00 a.m.
14                                                        COURT: Hon. William B. Shubb
                                  Defendant.
15

16
            This case is set for sentencing on February 22, 2021. On May 13, 2020, this Court issued
17
     General Order 618, which suspends all jury trials in the Eastern District of California “until further
18
     notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18
19
     U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s
20
     judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
21
     May 2, 2021.1 This and previous General Orders, as well as the declarations of judicial emergency,
22
     were entered to address public health concerns related to COVID-19.
23
            Although the General Orders and declarations of emergency address the district-wide health
24
     concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision
25
     “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record
26
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:18-cr-00203-WBS Document 47 Filed 01/25/21 Page 2 of 4


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00203-WBS Document 47 Filed 01/25/21 Page 3 of 4


 1 for the sentencing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.       By previous order, this matter was set for sentencing on February 22, 2021.

 7          2.       By this stipulation, the parties now move to continue the sentencing hearing until April 5,

 8 2021 at 9:00 a.m., and to exclude time between February 22, 2021, and April 5, 2021 at 9:00 a.m.. The

 9 parties acknowledge that the Speedy Trial Act does not apply to sentencing, but to the extent time needs
10 to be excluded, the parties agree to exclude time.

11          3.       The parties agree and stipulate, and request that the Court find the following:

12                   a)     This case is ready for sentencing.

13                   b)     The defendant was interviewed for the pre-sentence report on November 18,

14          2020. As of January 22, 2021, a draft pre-sentence report has not been disclosed to the parties.

15          To give reasonable time to prepare the pre-sentence report, the parties agree to continue the

16          sentencing. The new schedule for disclosure would be: February 15, 2021 for disclosure of the

17          draft pre-sentence report; March 1, 2021 for informal objections; March 8, 2021 for disclosure of

18          the final pre-sentence report; March 15, 2021 for formal objections; and March 22, 2021 for any

19          replies to formal objections.

20                   c)     Counsel for defendant believes that failure to grant the above-requested

21          continuance would deny him/her the reasonable time necessary for effective preparation, taking

22          into account the exercise of due diligence.

23                   d)     The government does not object to the continuance.

24                   e)     In addition to the public health concerns cited by the General Orders and

25          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

26          ends-of-justice delay is particularly apt in this case because the defendant prefers an in-person

27          sentencing and would like his family to be able to attend the sentencing.

28                   f)     Based on the above-stated findings, the ends of justice served by continuing the

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00203-WBS Document 47 Filed 01/25/21 Page 4 of 4


 1          case as requested outweigh the interest of the public and the defendant in a trial within the

 2          original date prescribed by the Speedy Trial Act.

 3                   g)     The parties recognize that the Speedy Trial Act does not apply because the

 4          defendant has pleaded guilty, but to the extent necessary, the defendant stipulates that this delay

 5          is reasonable and waives any challenge regarding the timing of his sentencing hearing. The

 6          parties request that the Court find that the ends of justice served by taking such action outweigh

 7          the best interest of the public and the defendant in a speedy trial.

 8          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 9 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
10 must commence.

11          IT IS SO STIPULATED.

12
     Dated: January 22, 2021                                   MCGREGOR W. SCOTT
13                                                             United States Attorney
14
                                                               /s/ ROGER YANG
15                                                             ROGER YANG
                                                               Assistant United States Attorney
16

17
     Dated: January 22, 2021                                   /s/ James A. Lassart
18                                                             James A. Lassart
19                                                             Counsel for Defendant
                                                               JACK RAY SNYDER
20
21

22
                                             FINDINGS AND ORDER
23
            IT IS SO FOUND AND ORDERED.
24

25 Dated: January 22, 2021

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
